Order, entered May 31, 1967, denying plaintiff’s motion for summary judgment and granting defendant’s cross motion to amend its answer to allege a counterclaim, unanimously reversed, on the law, with $50 costs and disbursements to plaintiff-appellant, plaintiff’s motion for summary judgment granted and an assessment of damages directed, and defendant’s cross motion denied. In this action to recover commissions, the record establishes that plaintiff procured for defendant a printing contract with Brown and Gravenson, Inc., on terms set forth in the letter dated September 7, 1965. The contract was approved and ratified by defendant’s president by letter dated September 20, 1965, which sets forth the prices precisely as they appear in the letter of September 7, 1965. In addition, the September 20 letter states the rates of commission payable to plaintiff. Defendant fulfilled the contract and has been paid by Brown and Gravenson, Inc. The contention that the contract does not represent the agreement that plaintiff was authorized to make lacks sufficient factual support to raise an issue. Concur— Stevens, J. P., Steuer, Tilzer, MeGivern and McNally, JJ.